Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites limitations that include an apparatus for contactless transportation of a device in a vacuum processing system, the apparatus comprising:
a magnetic transportation arrangement for providing a magnetic levitation force for levitating the device,
the magnetic transportation arrangement comprising one or more active magnetic units;
a sensor for monitoring a motion of the device;
a supply arrangement connected to the device, the supply arrangement providing a media supply or power supply to the device; and
a controller configured for controlling the one or more active magnetic units based on a signal provided by the sensor. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 13 recites limitations that include an apparatus for contactless transportation of a processing device in a vacuum processing system, the apparatus comprising:
a support for the processing device, the support comprising one or more active magnetic units;
a guiding structure extending in a transportation direction of the processing device,
wherein the one or more active magnetic units and the guiding structure are configured for providing a magnetic levitation force for levitating the processing device;
a sensor for monitoring a motion of the processing device;
a supply arrangement connected to the processing device, the supply arrangement providing a media supply or power supply to the device; and
a controller connected to the sensor, wherein the controller is configured for controlling the one or more active magnetic units based on a signal provided by the sensor such that a critical motion of the device detected by the sensor is reduced. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 14 recites limitations that a vacuum processing system for processing a substrate, the vacuum processing system comprising:
a processing chamber adapted for processing the substrate therein; and
an apparatus for contactless transportation of a device in a vacuum processing system, the apparatus comprising:
a magnetic transportation arrangement for providing a magnetic levitation force for levitating the device, the magnetic transportation arrangement comprising one or more active magnetic units;
a sensor for monitoring a motion of the device;
a supply arrangement connected to the device, the supply arrangement providing a media supply or power supply to the device; and
a controller configured for controlling the one or more active magnetic units based on a signal provided by the sensor. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.


Independent Claim 15 recites limitations that include a method for contactlessly transporting a device in a vacuum processing system, the method comprising:
generating an adjustable magnetic field to levitate the device, 
the device being connected to a supply arrangement, the supply arrangement providing a media supply or power supply to the device;
monitoring a motion of the device using a sensor; and
controlling the adjustable magnetic field based on a signal provided by the sensor. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 13, 2022